Citation Nr: 0126543	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Propriety of reducing the evaluation assigned for right 
eye blindness from 100% to 30%.  

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

3.  Entitlement to service connection for skin cancer, 
claimed as due to herbicide exposure.  

4.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 1999, the RO 
reduced the disability evaluation assigned for the service-
connected right eye disability from 100% to 30% effective 
March 1, 2000.  In June 2001, the RO in pertinent part, 
denied service connection for PTSD and for skin cancer and 
also denied special monthly pension.  The veteran has 
perfected an appeal with the December 1999 RO decision.  In 
addition, the veteran has submitted a timely notice of 
disagreement with the above referenced issues denied by the 
RO in its June 2001 decision.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence  needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A § 5103A 
(West  Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(West Supp. 2001)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

Service connection is in effect for the veteran's right eye 
only.  By rating decision dated in August 1991, the RO 
granted an increased rating from 30% to 100% for service-
connected defective vision in the right eye.  This rating was 
based on the report of a VA examination conducted on May 21, 
1991 which was interpreted as demonstrating that the veteran 
experienced a contraction in the visual field of the 
nonservice-connected left eye to less than 5 degrees and upon 
application of 38 C.F.R. § 3.383.  

An administrative review was conducted by the RO in December 
1998.  It was noted that the May 21, 1991 VA examination 
revealed contraction of the visual fields to 7 degrees 
bilaterally.  It was determined that the August 1991 rating 
decision was clearly and unmistakably erroneous for 
concluding that the visual fields were contracted to less 
than five degrees.  It was further determined that there was 
clear and unmistakable error in applying 38 C.F.R. 
§ 3.383(a)(1) when the blindness of the nonservice-connected 
eye was not shown.  

38 C.F.R. § 3.383 provides that where compensation is in 
effect for only one eye, the visual acuity in the nonservice-
connected eye is considered to be normal (20/40 or better) 
unless there is blindness in the nonservice-connected eye.  
See 38 U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a, Diagnostic 
Code 6070.  When a veteran has blindness in one eye which is 
rated as if service-connected and nonservice-connected 
blindness in the other eye, the rating shall be evaluated as 
if both disabilities were service connected.  Absent total 
blindness, visual acuity in the nonservice-connected eye is 
considered to be normal irrespective of any vision disability 
in that eye.  Id; see also Boyer v. West, 11 Vet. App. 477 
(1998), aff'd, 12 Vet. App. 142 (1999); VAOPGCPREC 32-97; 62 
Fed. Reg. 63605 (1997).  

One of the questions before the Board is what is the 
definition of total blindness under 38 C.F.R. § 3.383(a).  
The veteran's representative has requested that a legal 
opinion be obtained as to the definition of blindness under 
this code provision.  Such an opinion is not required as a 
review of the legislative history for 38 C.F.R. §  3.383(a) 
provides the answer.  An explanation for VA Regulation 1383 
(the precursor for the current 38 C.F.R. § 3.383) which was 
added to incorporate the provisions of Public Law 87-610 
(section 360, Title 38, United States Code) states as 
follows:

In applying this regulation in cases of blindness, a 
determination will be made as to whether the postservice 
involvement of the remaining eye when rated in combination 
with the previously service-connected blind eye meets or 
exceeds the requirements for a rating of bilateral blindness 
set forth in VA Regulation 1350(B)(2).  If the requirements 
for bilateral blindness are not met, entitlement under this 
regulation is not established.

VA Regulation 1350(B)(2) provides as follows:

(2) Eyes, Bilateral.  5/200 visual acuity or less bilaterally 
qualifies for entitlement under 38 U.S.C. § 314(l).  However, 
evaluation of 5/200 based on acuity in excess of that degree 
but less than 10/200 (par. 83 Schedule for Rating 
Disabilities) does not qualify.  Concentric contraction of 
the field of vision beyond 5 degrees in both eyes is the 
equivalent of 5/200 visual acuity.  (Emphasis added).  

Based on this review of the legislative history, the Board 
finds that in order for 38 C.F.R. § 3.383(a)(1) to be applied 
the veteran must be blind in the service-connected eye and 
have visual acuity of 5/200 or less or concentric contraction 
of the field of vision of less than 5 degrees in the 
nonservice-connected eye.  

The issue on appeal turns on the question of whether there 
was clear and unmistakable error by the RO in determining 
that the report of the May 21, 1991 eye examination 
demonstrated a contraction of the visual field in the 
nonservice-connected left eye to less than 5 degrees and 
whether there was clear and unmistakable error in applying 
38 C.F.R. § 3.383(a)(1).  If it is demonstrated that, at the 
time of the May 21, 1991 eye examination, the veteran had 
contraction of the visual field in the left eye of 5 degrees 
or greater, the August 1991 rating decision which granted the 
100% evaluation under 38 C.F.R. § 3.383(a)(1) was clearly and 
unmistakably erroneous.  

The report of a May 21, 1991 VA eye consultation does not 
include an interpretation of the visual field testing.  It 
only indicates that a recent visual field test would be added 
to the claims files.  A review of the May 21, 1991 eye 
examination chart is ambiguous.  There is one annotation 
which can be construed as being "7m 1-2" and another 
annotation, written at a different time, of "both od & os" 
which the Board has interpreted to mean both the left and 
right eyes.  While it could be assumed that the 7m 1-2 means 
that the visual field is contracted to 7 degrees, the Board 
is not prepared to make that assumption.  Additionally, the 
Board is not permitted to interpret the visual field chart 
itself.  The U.S. Court of Appeals for Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
stated that VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  
The Court, in Kelly v. Brown, 9 Vet. App. 37 (1996), went on 
to state that the Board may not interpret graphical 
representations of audiometric data.  The Board finds this 
reasoning applicable to interpretation of visual field 
charts.  The Board finds that the May 21, 1991 chart of the 
visual field testing must be submitted to an expert for 
interpretation.

The veteran's representative has argued extensively as to the 
correct legal definition for blindness which must be applied.  
The Board notes the RO has provided the veteran with 
different definitions of blindness when applying 38 C.F.R. 
§ 3.383.  In the December 1998 decision which proposed the 
reduction from 100% to 30%, the RO informed the veteran that 
for the purposes of VA benefits, blindness is defined as 
having light perception only, or visual acuity of 5/200 or 
less or reduction in the visual field to 5 degrees of 
concentric contraction.  At the time of a hearing officer's 
decision which was signed in September 1999, the veteran was 
informed that blindness for VA purposes requires concentric 
contraction of less than 5 degrees.  At the time of the 
February 2000 statement of the case, the RO only informed the 
veteran that his evaluation had been reduced because "the 
medical evidence shows there is remaining vision in the left 
eye.  The medical evidence does not show there is total 
blindness in the non-service connected left eye."  No 
definition was provided for total blindness.  Implied in the 
February 200 statement of the case was that any vision, aside 
from total blindness, would warrant application of 38 C.F.R. 
§ 3.383(a)(1).  A February 2001 supplemental statement of the 
case continues to apply the wrong standard for a 
determination of total blindness under 38 C.F.R. 
§ 3.383(a)(1).  The Board finds that the RO must provide the 
veteran and his representative with the correct definition of 
total blindness for use when applying 38 C.F.R. 
§ 3.383(a)(1).  

As the Board noted earlier, the veteran has submitted a 
timely notice of disagreement with the denials of service 
connection for PTSD and a skin disorder as well as with the 
denial of special monthly compensation.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1998).

Accordingly, the issues on appeal are REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with the VCAA, request that 
the appellant supply the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records pertinent 
to these claims.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under VCAA.    

2.  The RO must provide the claims files 
to an appropriately qualified physician 
who must conduct a review of the May 21, 
1991 VA eye examination report and 
attachments and compute the central 
visual field contraction for the 
nonservice-connected left eye.  The 
examiner must be requested to provide an 
opinion as to whether the computation of 
the visual field testing is a subjective 
or objective interpretation.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The appellant and the 
appellant's representative should be 
provided with a statement of the case on 
the issues of entitlement to service 
connection for PTSD and for skin cancer, 
as well as for the claim of entitlement 
to special monthly pension.  The 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Notification 
should be included advising the veteran 
of the need to file substantive appeals 
within the requisite period of time if he 
wishes appellate review of these issues.  
An appropriate period of time should be 
allowed for response.  If the claim 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case on the propriety of the 
reduction from 100% to 30% for the 
service-connected eye disability, 
discussing the evidence submitted 
subsequent to the last supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The appellant 
and his representative should also be 
provided with the correct definition of 
total blindness to be applied under 
38 C.F.R. § 3.383(a)(1).  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




